Exhibit 10.24 OFFICE LEASE AGREEMENT BETWEEN SB CORPORATE CENTRE III-IV, LLC AS LANDLORD AND EVOKE PHARMA, INC. TABLE OF CONTENTS 1. Agreement to Let 1 2. Principal Lease Provisions 1 3. Term 2 Description of Term 2 Extension Rights 2 Restrictions on Transferability of Option 3 Conditions Terminating Tenant’s Rights to Exercise Option 3 Conditions Terminating Tenant’s Option Rights 3 Terms and Conditions of Extension of Term 3 Determination of Then-Prevailing Rate 3 4. Delivery of Possession 3 Delivery Requirements 3 Definition of Substantial Completion 3 Final Completion 4 5. Use of Premises and Common Areas 4 Permitted Use of Premises 4 Compliance with Laws 4 Condition During Periods of Non-Use; Recapture 4 Use of Common Areas 4 General Covenants and Limitations on Use 4 Access Rights 5 Remedies for Breach 5 6. Security Deposit 5 7. Rent and Rent Adjustments 6 Initial Monthly Rent 6 Rental Adjustments 6 Additional Rent. 6 General Rental Provisions. 6 8. Additional Rent 6 Definitions 6 Operating Expenses 6 Excluded Costs 7 Expense Year 7 Tenant's Share 7 Adjustment of Operating Expenses 7 Gross Up Adjustment When a Project is Less Than Fully Occupied 7 Adjustment When Landlord Adds Additional Buildings to the Project 8 Adjustment When Landlord Does Not Furnish a Service to All Tenants 8 Additional Costs 8 Common Areas. 8 Tax Expenses 8 Calculation and Payment of Operating Expenses 8 Calculation of Excess 8 Statement/Payment of Operating Expenses 8 Landlord's Books and Records 9 9. Utilities and Services 9 Tenant’s Utility Costs 9 Standard Tenant Services 9 Over-Standard Tenant Use 10 Conduit and Wiring 10 Utilities Generally 10 Maintenance 10 Tenant's Duties 10 Landlord's Duties 11 - i – Parking 11 General Parking Rights 11 Parking Ratios 11 Parking Ratios 12 Signs 12 General Signage Conditions 12 Tenant's Individual Signage Rights 12 12.2.1.Directory/Suite Signage 12 12.2.2.Exterior Monument Signage 12 Rules, Regulations, and Covenants 12 Early Access/Insurance 12 Tenant’s Liability Insurance 13 Tenant’s Property Damage Insurance 13 Tenant’s Additional Insurance 13 Form of Tenant’s Insurance Policies 13 Waiver of Subrogation 14 Landlord's Insurance 14 Personal Property Taxes 14 Alterations 14 Request for Consent 14 Minor Alterations 14 Additional Requirements 15 Ownership of Alterations 15 Surrender of Premises and Holding Over 15 Default 16 Landlord's Remedies 16 Continuation of Lease 16 Rent from Reletting 17 Termination of Tenant's Right to Possession 17 Landlord's Right to Cure Default 17 Enforcement Costs 17 Interest and Late Charges 17 Landlord Default – Tenant’s Remedies 17 Quarterly Payments 18 Destruction 18 Condemnation 18 Assignment and Other Transfers 19 Restriction on Transfer 19 Transfer Provisions Generally 19 Excess Rent and Recapture 20 Permitted Transferee 20 Landlord’s Reserved Rights 21 General Rights Reserved 21 Future Construction 21 Relocation 21 Easements 22 Access by Landlord 22 Indemnity 22 Exemption of Landlord from Liability. 22 Hazardous Substances 22 Landlord’s Covenants 22 Tenant’s Covenants 23 Definition of Hazardous Materials. 23 Prohibition Against Mold, Lead-Based Paint, and Asbestos-Containing Materials 24 - ii – Security Measures 24 Subordination and Attornment 24 Estoppel Certificate 25 Waiver 25 Brokers 25 Limitations on Landlord's Liability 26 Sale or Transfer of Premises 26 Quitclaim Deed 26 No Merger 26 Confidentiality 26 Miscellaneous 26 - iii – STANDARD FORM MODIFIED GROSS OFFICE LEASE This Standard Form Modified Gross Office Lease ("Lease") is entered into effective as of December 19, 2016, between SB CORPORATE CENTRE III-IV, LLC, a Delaware limited liability company ("Landlord"), and EVOKE PHARMA, INC., a Delaware corporation ("Tenant"), who agree as follows: 1.Agreement to Let.Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, upon all of the terms, provisions, and conditions contained in this Lease, (i) those certain premises described in the Principal Lease Provisions below (the “Premises”), consisting of a portion of that certain building described in the Principal Lease Provisions below (the “Building”), which is in turn a part of the Project (as described in the Principal Lease Provisions below), along with (ii) the non-exclusive right to use, in common with Landlord, Landlord's invitees and licensees, and the other tenants and users of space within the Project, those portions of the Project intended for use by, or benefiting, tenants of the Project in common including, without limitation, the landscaped areas, passageways, walkways, hallways, elevators, parking areas, and driveways of the Building and the Project, but excluding all interior areas of the other buildings in the Project other than the Building (collectively, the “Common Areas”). This Lease confers no rights, however, to the roof, exterior walls, or utility raceways of the Building, nor rights to any other building in the Project, nor with regard to either the subsurface of the land below the ground level of the Project or with regard to the air space above the ceiling of the Premises; provided, however, that Tenant shall have the limited right to access systems and equipment exclusively serving the Premises (for which Tenant has maintenance and repair responsibilities pursuant to Paragraph 10.1, below) that may be located on the roof, in exterior or demising walls, in utility raceways, in the airspaces above the ceiling of the Premises, or in any other portion of the Building or the Common Areas for the sole purpose of maintaining, repairing, and replacing such systems and equipment. 2.Principal Lease Provisions.The following are the Principal Lease Provisions of this Lease.Other portions of this Lease explain and describe these Principal Lease Provisions in more detail and should be read in conjunction with this Paragraph.In the event of any conflict between the Principal Lease Provisions and the other portions of this Lease, the Principal Lease Provisions will control.(Terms shown in quotations are defined terms used elsewhere in this Lease) 2.1.“Project”: That certain office project, commonly referred to as Solana Beach Corporate Centre, in Solana Beach, California, as more particularly depicted on the attached Exhibit “A.” 2.2.“Building”:That certain building within the Project as designated on the attached Exhibit “A”, sometimes referred to as Solana Beach Corporate Centre III, whose mailing address is 420 Steven Avenue, Solana Beach, California 92075. 2.3. ”Premises”:Suite 370; consisting of a portion of the third (3rd) floor of the Building, as more particularly described on the attached Exhibit “B.” 2.4.Area of the Premises:Approximately 3,031 Rentable Square Feet of space.The term “Rentable Square Feet”, “Usable Square Footage,” and similar terms dealing with Rentable or Usable means of describing measurements of square footages, will have the meanings of such term adopted by the Building Owners and Managers Association International (relative to multi-tenant floors). 2.5.“Initial Lease Term”:Two (2) years plus any additional days required for the Initial Expiration Date to occur on the last day of a month as set forth in Paragraph 2.5.2, below, beginning as of the Lease Commencement Date and ending as of the Initial Expiration Date. 2.5.1.“Lease Commencement Date:” January 1, 2017. 2.5.2.“Initial Expiration Date”: That date which is two (2) years (plus, if such date is not the final day of a calendar month, however many days are left in the final calendar month of the Term) after the Lease Commencement Date. 2.5.3.Extension Rights: Yes: One (1) Option to Extend for a period of two (2) years (Section 3.2). - 4 – 2.6.“Basic Monthly Rent”: $3.70 per Rentable Square Foot, net of electricity and other utilities, subject to adjustment pursuant to attached Addendum No. 1. Basic Monthly Rent will always be due and payable on or before the first day of the applicable month, except that the first month’s Basic Monthly Rent will be due and payable upon the date of Landlord’s execution of this Lease. 2.7.“Rent Commencement Date”:January 1, 2017. 2.8.“Security Deposit”:$11,551.14; Tenant's Security Deposit—which is due and payable on the date of Tenant's execution of this Lease—does not constitute last month's rent. Last month's rent must be separately paid by Tenant on or before the first day of the last month of the Lease Term. If Tenant exercises any Option to Extend (as defined below) contained herein, then as a condition precedent to the effectiveness of Tenant's exercise of such Option to Extend, Tenant shall pay to Landlord an amount equal to the difference between the Basic Monthly Rent for the last year of such Extension Term (as defined below) and the amount of the Security Deposit then held by Landlord; which additional amount will be added to, and constitute a part of, the Security Deposit from that point forward. 2.9.“Base Year”:Calendar year 2017. 2.10.Guarantor: None. 2.11.Address for Landlord: SB Corporate Centre III-IV, LLC c/o American Assets Trust Management, LLC 11455 El Camino Real, Suite 200
